DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 22 July 2021.  Claims 1-11 and 13-15 are pending.  The terminal disclaimer has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the Title appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Spanitz (Reg. No. 47,104) on 31 August 2021.

The application Title has been amended to read as follows (clean version): 
Method Of Preparing Spent Nuclear Fuel For Dry Storage


Allowable Subject Matter
Claims 1-11 and 13-15 are allowable over the prior art of record. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646